Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,7-9,13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190042368 A1 (Khatri) in view of US 20160124741 A1 (Hu) and US 20140337608 A1 (Lee).
Regarding claim 1, Khatri teaches,
A computer implemented method for recovering an operating system (OS) after a detected attack(fig 2; par 25 “FIG. 2 illustrates a method 200 for enabling rapid recover of an operating system image of an information handling system after a malicious attack according to at least one embodiment of the present disclosure.” par 23 “During operation of the OS 130, a malicious attack of the OS 130 of the information handling system 102 can (be) detected. After the malicious attack the OS 130 can be corrupted, such that the OS 130 can no longer operate properly.”) using a dual-flash device(Dual-flash device is taught in fig 1:126,128,129; par 13 “In an embodiment, the storage devices 126, 128, and 129 can be any type of storage device, such as an internal dual secure digital (SD) module (IDSDM), BOSS memory, or the like.”), the method comprising:
Detecting a malicious attack of the OS(fig 2:216; par 26 “A malicious attack of the OS of the information handling system is detected at block 216” par 23 “During operation of the OS 130, a malicious attack of the OS 130 of the information handling system 102 can (be) detected. After the malicious attack the OS 130 can be corrupted, such that the OS 130 can no longer operate properly.”);
initiating a boot from the dual-flash device (fig 2:222; par 27” At block 222, a third boot process is started from the recovery OS image on the recovery target.”. Dual-flash device is taught in fig 1:126,128,129; par 13 “In an embodiment, the storage devices 126, 128, and 129 can be any type of storage device, such as an internal dual secure digital (SD) module (IDSDM), BOSS memory, or the like.”);
checking for OS configuration data in the dual-flash device(fig 2:222; fig 1:128; par 24 “The service processor 110 can then load the recovery OS image, from the storage device 128, into the BIOS 112. After the recovery OS image is stored in BIOS 112, the service processor 110 can execute a boot process for the information handling system 102 based on the recovery OS image.” Locating and retrieving the recovery OS image is equivalent to checking for OS configuration data.);
creating a hook in OS boot scripts to recover the OS configuration data after OS boot(par 24 “After the recovery OS image is stored in BIOS 112, the service processor 110 can execute a boot process for the information handling system 102 based on the recovery OS image. Thus, the OS 130 can be recovered rapidly after a malicious attack based on the out-of-band communication of the OS recovery request, and the booting of the OS 130 from the recovery OS image stored on the storage device 128.”);
and applying the OS configuration data after OS boot(par 24 “Thus, the OS 130 can be recovered rapidly after a malicious attack based on the out-of-band communication of the OS recovery request, and the booting of the OS 130 from the recovery OS image stored on the storage device 128. In an embodiment, the primary OS image can be re-installed by the service processor 110 repairing the corrupted primary OS image based on the recovery OS image, by the service processor 110 copying the recovery OS image from the storage device 128 and storing the copied recovery OS image as the primary OS image in the storage device 126.”).
However, Khatri does not specifically teach detecting a system hang during an OS upgrade.
On the other hand, Hu teaches 
A computer implemented method for detecting an operating system (OS) upgrade hang(par 36 “As part of the improved upgrade infrastructure, in certain embodiments, techniques (including methods, systems, code or software instructions executed by one or more processors) are provided for automatically and efficiently detecting when an upgrade process has hung, i.e., is in a hang state. In certain embodiments, a hang condition may occur when an upgrade process has frozen execution before completion of the upgrade process and the upgrade process is no longer able to resume normal operation from its frozen state. In some instances, an upgrade process that is in a hang state may not even be responding to any inputs.”), the method comprising:
detecting a system hang during an OS upgrade(par 69 “In certain embodiments, a checkpoint monitoring technique may be used. According to this technique, the hosts 110, 120, 130 may write the runtime execution timing data for the upgrade processes to a centralized storage which is accessible to the hosts 110, 120, 130 as well as to the hang monitor 140. The hang monitor may periodically access the check point data from the centralized storage to use it to determine whether any of the upgrade processes 112, 114, 122, 124, 132, 134 are in a hang state.” Hu’s checkpoint runtime execution timing data is equivalent to applicant’s heartbeat signal from the specification.);
reporting the hang soon after the hang occurs, and take corrective actions (par 36 “In certain embodiments, a detector ("hang monitor") is provided that is configured to monitor the execution of upgrade process across the multiple hosts in the computing environment being upgraded, automatically detect and determine when an upgrade process is in a hang state, and take corrective actions ( e.g., report the hang condition for the specific upgrade process) automatically detect and report hang conditions.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Khatri to incorporate the detection a system hang during an OS upgrade of Hu.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Khatri -- a need for a solution for the issue of how to quickly detect and correct abnormal operation (Hu par 4 “For example, it is very difficult to determine if and when a particular upgrade process has stopped functioning properly, for example, if the upgrade process has frozen and entered a hang state. For example, an upgrade process may be considered to have entered a "hang state" when the upgrade process has frozen execution before completion of the upgrade process and is no longer able to resume normal operation from its frozen state.”) -- with Hu providing a known method to solve a similar problem. Hu provides “In certain embodiments, a detector ("hang monitor") is provided that is configured to monitor the execution of upgrade process across the multiple hosts in the computing environment being upgraded, automatically detect and determine when an upgrade process is in a hang state, and take corrective actions ( e.g., report the hang condition for the specific upgrade process) automatically detect and report hang conditions.”(Hu par 39)
However, Khatri and Hu do not specifically teach wherein the OS configuration data comprises a recent version of the OS before performing the OS upgrade, the recent version of the OS different from a factory OS and the OS configuration data different from original factory settings. Also, although Hu teaches detecting upgrade hangs in general, Hu does not specifically apply this to OS upgrades.
On the other hand, Lee teaches 
  A computer implemented method for recovering an operating system (OS) after an upgrade hang using a master and backup copy(par 10 “The present invention provides a booting method of updating software components including a kernel and automatically recovering from an error occurred in the update, a method and system for automatically updating the software and recovering from the error, and a computer readable recording medium storing the method.” Fig 8; par 58 “backing up a master boot record including information on the kernel in a backup boot record (Operation S804), and recording information ( e.g., address, etc., but not limited thereto) on the kernel of the new version to the master boot record (Operation S806).”;), the method comprising:
detecting the upgrade hang during performance of an OS upgrade(fig 7:S704; par 53 “If the transaction state information indicates that a transaction has ended, an update transaction is characterized as successfully finished. If the transaction state information indicates that the transaction has started, the update transaction is characterized as unsuccessfully stopped.”), the OS upgrade comprising upgrading a recent version of the OS into an upgraded OS(fig 8; par 58 “Referring to FIG. 8, the kernel is updated by downloading the kernel of a new version (Operation S802), backing up a master boot record including information on the kernel in a backup boot record (Operation S804), and recording information ( e.g., address, etc., but not limited thereto) on the kernel of the new version to the master boot record (Operation S806).”);
initiating a boot from the memory device(fig 6:S602; par 52);
checking for OS configuration data in the memory device(fig 6:S602; par 52 “Referring to FIG. 6, the boot loader 550 is started (Operation S602) to determine whether a validity flag of the master boot record 540 is valid or not (Operation S604). If it is determined that the validity flag of the master boot record 540 is valid (Operation S606), the kernel is loaded and executed using the master boot record 540 (Operation S608). That is, the current kernel 520 indicated by the master boot record 540 is loaded.”);
creating a hook in OS boot scripts to recover the OS configuration data after OS boot(fig 6:S606; par 52 “However, if it is determined that the validity flag of the master boot record 540 is not valid (Operation S606), which indicates an error occurs during a previous update of kernel, the previous kernel 510 is loaded and executed using the backup boot record 530 (Operation S610) to stably start the system.”), wherein the OS configuration data comprises a recent version of the OS before performing the OS upgrade(fig 8; par 58 “Referring to FIG. 8, the kernel is updated by downloading the kernel of a new version (Operation S802), backing up a master boot record including information on the kernel in a backup boot record (Operation S804), and recording information ( e.g., address, etc., but not limited thereto) on the kernel of the new version to the master boot record (Operation S806).”), the recent version of the OS different from a factory OS and the OS configuration data different from original factory settings(par 62 “The state information 970 of the kernel to be updated is changed to "DOWNLOAD" (S92), previous version information 980 is changed to "1.0" corresponding to the current version information 960 (S93), and a new kernel 925 of a new version (1.1) is downloaded and stored (S94). The master boot record 922 indicates a current version 1.0 kernel 924, whereas the backup boot record 923 includes information on a previous version 0.5 backup kernel.”); and
applying the OS configuration data after OS boot(par 80 “if it is determined that the master boot record 1002 is not valid, the previous kernel 1004 is loaded using information on the backup boot record 1005.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Khatri and Hu to incorporate the OS upgrade and the recent version of the OS different from a factory OS and the OS configuration data different from original factory settings of Lee.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Khatri and Hu -- a need for a solution for the issue of how to rollback an OS update that did not successfully complete to a recent version(Lee par 9 “Accordingly, a technology for automatically updating the kernel and effectively recovering the system when an update error occurs is required. Also, the technology must perform an update rollback when an error occurs in updating several software components, including the kernel. More specifically, the technology must automatically recover the software to its previous state ( e.g., to a last rebooting point) when the update error occurs, in order to provide reliability of a software automatic update.”)-- with Lee providing a known method to solve a similar problem. Lee provides “ there is provided a method of booting a system by loading a kernel, the method comprising: determining whether a master boot record including information on the kernel is valid; if it is determined that the master boot record is valid, loading and executing the kernel using the master boot record; and if it is determined that the master boot record is not valid, loading and executing a previous kernel using a backup boot record including information on the previous kernel.”(Lee par 11)

Regarding claim 2, Khatri, Hu, and Lee teaches,
The computer implemented method of claim 1, further comprising:
Khatri further teaches
saving the OS configuration data into the dual-flash device before abnormal behavior is detected.(par 25 “In an embodiment, the first boot process is executed from a primary operating system (OS) boot image stored on a first storage device of multiple storage devices within the information handling system. In an embodiment, the multiple storage devices can include an IDSDM, a BOSS, or the like. A selection of a recovery OS image target is received from a basic input/output system (BIOS) setup option at block 204. In an embodiment, the recovery OS image target, or recovery target, can be any storage device of the multiple storage devices other than the first storage device. At block 206, a desired OS image is stored on the recovery target.” Note: IDSDM is a dual flash device.)
However, although Khatri teaches backing up the operating system configuration data, Khatri, Hu, and Lee do not specifically teach backing up before initiating the OS upgrade.
On the other hand, Lee teaches 
 The computer implemented method of claim 1, further comprising:
saving the OS configuration data into the memory device before initiating the OS upgrade.(fig 8:S804,S806; par 58 “Referring to FIG. 8, the kernel is updated by downloading the kernel of a new version (Operation S802), backing up a master boot record including information on the kernel in a backup boot record (Operation S804), and recording information ( e.g., address, etc., but not limited thereto) on the kernel of the new version to the master boot record (Operation S806).”)

Regarding claim 3, Khatri, Hu, and Lee teaches,
The computer implemented method of claim 1, further comprising:
Hu further teaches
performing a subsequent OS upgrade after OS boot and after applying the OS configuration data.(par 73 “The alert may provide multiple options to the user for selecting an action to be taken. For example, the alert message may include an option to terminate ( e.g., kill the execution of) the hung upgrade process, to restart the hung upgrade process, to terminate or restart the entire upgrade operation, to continue waiting, etc.” restarting the entire upgrade operation is equivalent to performing a subsequent OS upgrade)



 
Regarding claims 7-9, they are the system implementing the method of claims 1-3 and are rejected for the same reasons.
Regarding claims 13-15, they are the non-transitory computer-readable medium storing instructions which, when executed, perform the method of claims 1-3, and are rejected for the same reasons.

Claims 4-6,10-12,16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190042368 A1 (Khatri), US 20160124741 A1 (Hu), and US 20140337608 A1 (Lee) in view of US 20180088962 A1 - (Balakrishnan).

Regarding claim 4, Khatri, Hu, and Lee teaches,
The computer implemented method of claim 1, 
Hu further teaches,
wherein the system hang is detected during the OS upgrade by a watchdog timer within a host connected to monitor each upgrading host(par 55 “The upgrade infrastructure 100 illustrated in FIG. 1 also includes a hang monitor 140. According to various embodiments, the hang monitor 140 may be (1) a separate computer system that is configured to provide hang detection functions as described above; (2) part of the upgrade console 104; (3) one of the hosts 110, 120, 130; or (4) a group of multiple hosts, where the hang detection functionality is distributed among the hosts in the multiple hosts. The hang monitor 140 may be in communication with the hosts 110, 120, 130 to monitor the execution of the upgrade processes 112,114,122,124,132,134.”).
However, Hu does not specifically teach performing these actions within a baseboard management controller (BMC).
On the other hand, Balakrishnan teaches 
 wherein the system hang is detected during the OS execution by a watchdog timer(fig 2:216; par 33 “The execution of the first bootloader is not successful when the watchdog is not interrupted during the predetermined time period. For example, at operation 216, the management device may hang or encounter an error.”) within a baseboard management controller (BMC)(fig 1:120,152; par 18 “FIG. 1 is a diagram 100 illustrating a BMC 120. The BMC 120 has initiation code 122, a primary storage device 130, second storage device 138, and a watchdog 152.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Khatri, Hu, and Lee to incorporate the watchdog within the baseboard management controller (BMC) of Balakrishnan.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Khatri, Hu, and Lee-- a need for a solution for the issue of how to manage servers and recovering bootloaders (Balakrishnan par 2-4) -- with Balakrishnan providing a known method to solve a similar problem. Balakrishnan provides “techniques of recovering bootloader of a baseboard management controller (BMC) when images stored on a storage device (e.g., a serial peripheral interface (SPI) storage device) of the BMC are corrupted.”(Balakrishnan par 1)

Regarding claim 5, Khatri, Hu, Lee, and Balakrishnan teaches,
The computer implemented method of claim 4, 
Hu further teaches, 
wherein the watchdog timer expires after failing to receive a heartbeat signal(par 37 “In one embodiment, for an upgrade process being executed on host, the hang monitor is configured to monitor the time of execution of the upgrade process and if the time of execution for that upgrade process exceeds the execution time associated with that upgrade process in the timing thresholds information, the hang monitor deems that process to be in a hang state and takes corrective action.” Hu’s “hang monitor” is equivalent to applicant’s watchdog.) within one minute(par 39 “In certain embodiments, the thresholds are set such that the hang monitor is able to automatically detect and report a hang condition for an upgrade process within a few seconds after the hang occurs.”).
Balakrishnan also further teaches
wherein the watchdog timer expires after failing to receive a heartbeat signal within one minute(par 23 “The watchdog 152 may be configured to trigger a reset (e.g., a restart) of the BMC 120 after a configurable time period (e.g., 8, 10, or 12 seconds).”)

Regarding claim 6, Khatri, Hu, Lee, and Balakrishnan teaches,
The computer implemented method of claim 5, 
Hu further teaches,
wherein a dual-flash monitor module is configured to relay the heartbeat signal from an OS upgrade module to the BMC(par 66 “The hang monitor 140 may be configured to monitor the execution of the various upgrade processes on the various hosts. For each upgrade process on a host, the hang monitor 40 may keep track of when the upgrade process was started and/or the time length for which the upgrade process has been executing. The hang monitor 140 may also monitor the completion times of the upgrade processes.” dual-flash is taught in Khatri par 13 and BMC is taught in Balakrishnan par 18).

Regarding claims 10-12, they are the system implementing the method of claims 4-6 and are rejected for the same reasons.
Regarding claims 16-18, they are the non-transitory computer-readable medium storing instructions which, when executed, perform the method of claims 4-6, and are rejected for the same reasons.
Response to Arguments
Applicant’s arguments, see remarks page 6-8, filed 08/26/2022, with respect to the rejection(s) of claim(s) 1,7,13 under 35 U.S.C. 103 as being unpatentable over US 20190042368 A1 (Khatri) in view of US 20160124741 A1 (Hu)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being unpatentable over US 20190042368 A1 (Khatri) in view of US 20160124741 A1 (Hu) and US 20140337608 A1 (Lee).
With respect to the independent claims, the applicant has argued that Khatri and Hu does not teach "creating a hook," "in OS boot scripts," or "wherein the OS configuration data comprises a recent version of the OS before performing the OS upgrade, the recent version of the OS different from a factory OS and the OS configuration data different from original factory settings". Under the new grounds of rejection, Lee teaches, in the cited (fig 6:S606; par 52 “However, if it is determined that the validity flag of the master boot record 540 is not valid (Operation S606), which indicates an error occurs during a previous update of kernel, the previous kernel 510 is loaded and executed using the backup boot record 530 (Operation S610) to stably start the system.”) and (par 62 “The state information 970 of the kernel to be updated is changed to "DOWNLOAD" (S92), previous version information 980 is changed to "1.0" corresponding to the current version information 960 (S93), and a new kernel 925 of a new version (1.1) is downloaded and stored (S94). The master boot record 922 indicates a current version 1.0 kernel 924, whereas the backup boot record 923 includes information on a previous version 0.5 backup kernel.”). The examiner interprets these as teaching "creating a hook," "in OS boot scripts," and "wherein the OS configuration data comprises a recent version of the OS before performing the OS upgrade, the recent version of the OS different from a factory OS and the OS configuration data different from original factory settings". 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040153724 A1 – Nicholson – operating system failover system with watchdog timer for hang detection within normal operating and with periodic OS updates. Pretty close general reference, though Hu is a better fit for update hang detection, and Khatri is a better fit for the dual-flash device as a recovery medium.
US 6009524 A - Olarig - teaches dual flash system as well.
 US 20140211637 A1 - Sawal – teaches a heartbeat signal to the BMC par 30-37. 
 US 20190196864 A1 - Du – also teaches the watchdog timer expires after failing to receive a heartbeat signal within one minute(claim 5), not used because Hu and Balakrishnan both already teach this.
US 20180136939 A1 - Li - efficient booting system - updates flash and drives.
US 20040243992 A1 - Gustafson - teaches dual flash memory 
 US 20080209261 A1 - Zhang - dual flash ROM, boots from dual flash rom directly, synchronizes configuration files in fig 1B - step 1042.
 CN 105912414 A - firmware update with watchdog timer to detect upgrade hangs. 
US 20210365261 A1 - Yu - dual sd operating system update process. Same inventor, same application date. Cited in specification.
US 20210365270 A1 - Yu – also operating system update process. Same inventor, same application date. Cited in specification.
US 20210365323 A1 - Yu – detects runtime hangs, and also handles second hang and second reboot. Same inventor, same application date. Cited in specification.
US 8924952 B1 - Hou - has two different operating systems, current and updated. Switches to updated one if update was successful.
US 20040153724 A1 - Nicholson - operating system update and boot failure recovery
US 20190187977 A1 - Szwarc - teaches updating a grub.cfg file corresponding to the upgraded OS
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113